DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. 
As explained in the previous office action, the subject matters recited in the rejected claims may imply that the gate as recited in the claimed invention is also in direct contact with the recited channel region, if no gate dielectric is formed therebetween. Such gate dielectric layer is fully neglected in the drawings flied in the instant application, which may cause the impression that the gate electrode in the instant invention may be in contact with the insulating layer. 
However, it is well known in the art that such gate dielectric layer is commonly required; that such gate dielectric layer is commonly formed on the channel region and the insulating layer, followed by forming the gate electrode thereon; and that the gate dielectric layer and the gate electrode are then commonly and practically patterned together. It thus means that, without such gate dielectric layer, the gate electrode that is in contact with the insulating layer would also be in contact with the channel region; or that, with such gate dielectric layer, the gate electrode should not be in contact with the insulating layer, as there should also be a portion of the gate dielectric layer positioned between the gate electrode and the insulating layer.   
And, applicant’s arguments fail to provide any meaningful evidence and/or support to show: whether and/or how such commonly required gate dielectric layer is formed if the gate electrode is in contact with the insulating layer; and/or how the gate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.